Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Richard Osman on 04/21/2022.
Claim 40 has been amended as follows:
Replace claim 40 with the followings:
--A redox-activated chemical tagging (ReACT) method for functionalization of a protein having a surface accessible methionine residue, the method comprising contacting the protein in a non-denatured state with a urea oxaziridine in a buffered aqueous environment under conditions wherein the protein remains non-denatured and the urea oxaziridine directly functionalizes the protein by converting the surface-accessible methionine residue of the protein to the corresponding sulfimide conjugation product, without converting any surface inaccessible methionine residues of the  protein, wherein the urea oxaziridine has the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R1 is -C(O)NHR8, and R8 is C1-6 alkyl optionally substituted with C2-6 alkynyl, C2-6 alkynyloxy, or -N3; 
	R2 is H, C1-6 alkyl, or C1-6 haloalkyl; and 
	R3 is phenyl.--
Claim 42 has been amended as follows:
Replace claim 42 with the followings:
--The method of claim 40, further comprising functionalizing the conjugation product with a payload selected from the group consisting of a polyethylene glycol (PEG), a drug, a label, and a biomolecule selected from a DNA, an RNA, a lipid and a sugar.--
Claim 48 has been amended as follows:
Replace claim 48 with the followings:
--The method of claim 40, wherein the buffered aqueous environment is biocompatible.--
Claim 49 has been amended as follows:
Replace claim 49 with the followings:
--The method of claim 40, wherein the buffered aqueous environment is phosphate buffered saline (PBS).--
Claims 50-59 have been cancelled.
Allowable Subject Matter
Claims 40-49, renumbered as 1-10, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that altering the linkage of the probe from carbamate to urea resulted in enhanced selectivity (specification, paragraph 80) and incorporation of urea oxaziridine structure in claim 1 for a redox-activated chemical tagging method in aqueous buffered environment, is persuasive to overcome the rejections under 35 USC 112(a) and 35 USC 103. The prior art of record do not teach or reasonably suggest enhanced selectivity by an urea oxaziridine having the structure as claimed and does not teach or reasonably suggest a process of directly functionalizing urea oxaziridine to a surface accessible methionine residue of a protein in an aqueous buffered environment in which the protein remains denatured in the aqueous buffered environment and wherein the urea oxaziridine directly functionalizes the protein by converting the surface-accessible methionine of the protein  to the corresponding sulfimide conjugation product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641